  Case: 1:14-cv-01748 Document #: 3106 Filed: 03/18/20 Page 1 of 2 PageID #:77480




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re: TESTOSTERONE                                      )
REPLACEMENT THERAPY                                      )       Case No. 1:14-cv-01748
PRODUCTS LIABILITY LITIGATION                            )       MDL No. 2545
                                                         )
This Document Relates To:                                )
Cases Identified on Exhibit A                            )

                      CASE MANAGEMENT ORDER NO. 170
  (Order to Show Cause Why Cases Should Not Be Dismissed With Prejudice for Failure
               to Comply with Case Management Order Nos. 126 and 143)

        This matter is before the Court on the AbbVie Defendants’ Motion For An Order To Show

Cause Why Cases Should Not Be Dismissed With Prejudice For Failure To Comply With Case

Management Orders No. 126 and 143, filed March 16, 2020. The hearing date of March 24, 2020 is

vacated.

        It is hereby ordered that each Plaintiff and/or their counsel of record identified on Exhibit A

shall either file a stipulation dismissing the AbbVie Defendants with prejudice on or before April 22,

2020 or show cause in writing by no later than April 22, 2020 why Plaintiff’s case should not be

dismissed under CMO 126, paragraph B.11, made applicable to AbbVie Defendants via CMO 143,

for failure to comply with the CMO 126 obligations of paragraphs B.9. and B.10. At the Court’s

instance, it has given each Plaintiff and/or their counsel of record 35 days (i.e., until April 22, 2020)

rather than 21 days to comply with this directive.

        Counsel of record for each Plaintiff is directed to immediately advise their clients in writing

of this order and to verify their compliance in writing in the individual case docket.

        Status report regarding whether a response to this Order was filed by each plaintiff is to be

filed by counsel for AbbVie Defendants by April 29, 2020.

Date: March 18, 2020


                                                             MATTHEW F. KENNELLY
                                                             United States District Judge
Case:
 Case:1:14-cv-01748
        1:14-cv-06697
                    Document
                      Document
                             #: #:
                                3106
                                   9-1 Filed:
                                       Filed: 03/18/20
                                              03/16/20 Page
                                                       Page 21 of
                                                               of 21 PageID
                                                                     PageID #:77481
                                                                            #:106




                                              EXHIBIT A
                                                Current
                 Case Caption                                                  Law Firm
                                                Case No
Castro, Daniel v. AbbVie Inc. et al.           15-cv-05025   Domina Law Group

Brousseau, William v. AbbVie Inc. et al.       14-cv-10396   Douglas & London, P.C.

Kehler, Albert v. AbbVie Inc. et al.           16-cv-00299   Douglas & London, P.C.

Summerlin, Jerry v. AbbVie Inc. et al.         16-cv-02710   Douglas & London, P.C.

Cearley, James v. AbbVie Inc. et al.           15-cv-10498   Eisenberg Rothweiler

Andras, Ronald v. AbbVie Inc. et al.           14-cv-08711   Goldberg & Osborne LLP

Marando, Joseph v. AbbVie Inc. et al.          15-cv-09428   Goldberg & Osborne LLP

Phillips, Ernie v. AbbVie Inc. et al.          14-cv-08445   Goldberg & Osborne LLP

Vanbrunt, Richard v. AbbVie Inc. et al.        15-cv-04782   Kabateck Brown Kellner, LLP

O'Rourke, Christopher v. AbbVie Inc. et al.    16-cv-03265   Law Office of Baird Brown

Atwell, Kevin v. AbbVie Inc. et al.            17-cv-09233   Morgan & Morgan, PA

Murphy, Pete v. AbbVie Inc. et al.             15-cv-05832   O'Leary, Shelton, Corrigan, Peterson, Dalton &
                                                             Quillin LLC

Lihs, Inge v. AbbVie Inc. et al.               14-cv-06697   Robinson Calcagnie, Inc.
